                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE


 UNITED STATES OF AMERICA                           )
                                                    )
 vs.                                                )    No. 3:19-CR-90
                                                    )    Chief Judge Reeves
 FERNANDO CORNEJO-GARCIA                            )


                                             ORDER

        Counsel for Defendant filed a Notice of Affidavit [Doc. 41] on December 10, 2019. Pursuant to

affidavit of counsel, Defendant is withdrawing the Motion to Dismiss Indictment [Doc. 21], Objections to

the Report and Recommendations [Doc. 36], and Motion to Substitute Counsel [Doc. 37].

        The Motion to Substitute Counsel [Doc. 37] has been referred [Doc. 40] to the Honorable H. Bruce

Guyton, United States Magistrate Judge. Judge Guyton will issue an appropriate order.

        In light of Defendant’s Notice of Affidavit [Doc. 41], it is ORDERED that the Motion to Dismiss

Indictment [Doc. 21] is DENIED and the Objections to the Report and Recommendations [Doc. 36] are

DENIED as moot. Accordingly, the Court ACCEPTS IN WHOLE the Report [Doc. 34] under 28 U.S.C.

§ 636(b)(1) and Fed. R. Civ. P. 72(b).




                                         ____________________________________________
                                         CHIEF UNITED STATES DISTRICT JUDGE
